        Case 2:17-cr-00208-GAM Document 466 Filed 11/23/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        :
                                                :
                           v.                   :             CRIMINAL ACTION
                                                :             No. 17-208-2
SIDNEY CORNISH                                  :
                                                :


                                        ORDER


      This 23rd day of November, 2020, after consideration of Defendant’s Emergency Motion

for Compassionate Release/Reduction in Sentence (ECF No. 426) and the Government’s

Response (ECF No. 434), it is hereby ORDERED that the motion is DENIED.


                                                  /s/ Gerald Austin McHugh
                                                United States District Judge
